FILED
                            NOT FOR PUBLICATION                             AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DION ANDERSON,                                   No. 15-16408

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01839-AWI-
                                                 DLB
 v.

EDMUND G. BROWN, Jr., California                 MEMORANDUM*
State Governor; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Dion Anderson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Anderson’s action because Anderson

failed to allege facts sufficient to state any plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      The district court properly determined that, as a pro se party, Anderson

could not litigate the instant action as a class action. See Simon v. Hartford Life,

Inc., 546 F.3d 661, 664 (9th Cir. 2008) (“It is well established that the privilege to

represent oneself pro se provided by [28 U.S.C.] § 1654 is personal to the litigant

and does not extend to other parties or entities.”).

      The district court did not abuse its discretion by denying Anderson’s motion

for appointment of counsel because Anderson failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).

      The district court did not abuse its discretion by declining to recuse the


                                            2                                     15-16408
magistrate judge because Anderson failed to establish any ground for recusal. See

Pesnell v. Arsenault, 543 F.3d 1038, 1043-44 (9th Cir. 2008) (setting forth

standard of review and grounds for recusal).

      Anderson’s contentions regarding improper venue are without merit.

      AFFIRMED.




                                         3                                    15-16408